      Case: 1:21-cr-00053-ACL Doc. #: 1 Filed: 04/19/21 Page: 1 of 2 PageID #: 1
                                                                                          FILED
                        IN THE UNITED STATES DISTRICT COURT .                          APR l.9 2021
                       FOR THE EASTERN DISTRICT OF MISSOURI                           U. S. DISTRICT COURT
                               SOUTHEASTERN DIVISION                              . EASTERN DISTRICT OF MO
                                                                                        CAPE GIRARDEAU

UNITED STATES OF AMERICA,                    )
                                             )
                        Plaintiff,           )                  1:21 CR00053 AGL
                                             )
vs.                                          ) Case No.
                                             )
JIMMIE KUNTZ,                                ) 36 C.F.R. § 261.58
                                             )
                                             )
                      · Defendant.           )
                                             )

                                     INFORMATION

                                            Countl

          THE UNITED STATES ATTORNEY CHARGES THAT:

          Within the Special Maritime and Territorial jurisdiction of the United States, on or

about March 27; 2021, in the County of Shannon, State of Missouri, within the

Southeastern Division of the Eastern District of Missouri, in the Mark Twain National

Forest,

                                      JIMMIE KUNTZ,

the. defendant herein, was hunting feral swine, in violation of Title 36, Code of Federal

Regulations, Section 261.58.

                                                   Respectfully submitted,

                                                   SAYLER A. FLEMING
                                                   United States Attorney

                                                   @11~
                                                    eithlisorrell, #38283MO
                                                   Assistant United States Attorney
   Case: 1:21-cr-00053-ACL Doc. #: 1 Filed: 04/19/21 Page: 2 of 2 PageID #: 2


                                                 555 Independence, 3rd Floor
                                                 Cape Girardeau, Missouri 637_03
                                                 Telephone: (573) 334-3736
                                                 Facsimile: (573) 335,.2393
                                                 E-mail: keith.d.sorrell@usdoj.gov .


UNITED STATES OF AMERICA     )
EASTERN DISTRICT OF MISSOURI ) ss.
SOUTHEASTERN DIVISION        )

       I, Keith D. Sorrell, Assistant United States Attorney for the Southeastern Division

of the Eastern District of Missouri, being.duly sworn, do say that the foregoing

Information is true as-I verily believe.

                                                  ted-~~
                                                 KEITH D. SORRELL #38283MO
                                                 Assistant United States Attorney

      · Subscribed and sworn to before me this    /   1   day of   ~                , 2021.


                                                 GREGORY J. LINHARES, CLERK
                                                 UNITED STATES DISTRICT COURT


                                                 By:~~
                                                      ~tyClerk~
